UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8332


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARTY LORENZO WRIGHT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:95-cr-00039-RAJ-1; 4:95-cr-00044-RAJ-1)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marty Lorenzo Wright, Appellant Pro Se.     Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marty    Lorenzo     Wright       appeals     the    district       court’s

order denying relief on his motion for reduction of sentence

under    18    U.S.C.    §    3582(c)(2)      (2006).        We    have    reviewed     the

record and find no reversible error.                  Accordingly, we affirm for

the reasons stated by the district court.                           United States v.

Wright, No. 4:95-cr-00039-RAJ-1; 4:95-cr-00044-RAJ-1 (E.D. Va.

Sept. 18, 2008)         We deny the Wright’s motion to place the appeal

in   abeyance     for    United     States       Dunphy,    as    moot,    because     that

opinion has now issued see United States v. Dunphy, 551 F.3d 247

(4th    Cir.    2009),       and   grant   his     motion    to    proceed       in   forma

pauperis.       We dispense with oral argument because the facts and

legal    contentions         are   adequately       presented      in     the    materials

before    the    court       and   argument      would     not    aid   the     decisional

process.

                                                                                  AFFIRMED




                                             2